Citation Nr: 1020294	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-10 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1953 to April 
1955.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little 
Rock, Arkansas.  

In November 2007 the Veteran was afforded a 
videoconference hearing before the undersigned Veterans 
Law Judge.  A transcript of that proceeding is of record.

The Board notes that the Veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated April 2008.  A July 2009 Board decision denied the 
Veteran's claim for an initial rating in excess of 50 
percent for PTSD. 

The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In December 2009, the Court 
granted a Joint Motion to Remand.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to November 5, 2007, the Veteran's PTSD is 
manifested by moderate disruption of occupational and 
social adaptability that more nearly approximates that of 
impairment with reduced reliability and productivity and 
difficulty in establishing and maintaining effective work 
and social relationships.  

2.  From November 5, 2007, the Veteran's PTSD is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood.


CONCLUSIONS OF LAW

1.  Prior to November 5, 2007, the criteria for a rating 
in excess of 50 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.126, 4.130, Diagnostic 
Code 9411 (2009).

2.  From November 5, 2007, the criteria for the assignment 
of a rating of 70 percent, but not higher, for the 
service-connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.126, 4.130, Diagnostic Code 9411 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2009), provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  The Court further held that VA 
failed to demonstrate that "lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 
Stat. 2820, 2832) (providing that '[i]n making the 
determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-
date elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Background

By a rating decision dated February 2004, the RO granted 
service connection for PTSD and assigned a 10 percent 
rating, effective January 7, 2000.  The Veteran appealed 
the decision, asserting that his disability warranted a 
higher rating.  A September 2005 rating decision granted 
an increased rating of 50 percent for PTSD, effective 
January 7, 2000.  The Veteran chose to continue his appeal 
asserting that his disability warranted a still-higher 
rating.  

In April 2008, the Board remanded the Veteran's claim for 
further development and in its July 2009 decision, the 
Board denied the Veteran's claim for an initial rating in 
excess of 50 percent for PTSD.  The Veteran appealed to 
the Court and in December 2009, the Court issued a Joint 
Motion for Remand.  In its Joint Motion, the Court found 
that the December 2009 Board decision discounted 
symptomatology of suicidal ideation, and the Global 
Assessment of Functioning (GAF) scores provided.  The 
Board also was found to have not addressed the January 
2009 VA examiner's conclusions that the Veteran had daily 
severe symptoms that had persisted for many years.  Thus 
the Court remanded the Veteran's claim for an adequate 
discussion of the above-mentioned medical evidence.  

The claims file contains treatment records from the Vet 
Center dated January 2000 to May 2000.  On a mental status 
examination, the Veteran's appearance was neat, manner 
friendly and cooperative, speech appropriate, memory 
function normal, affect appropriate, his motor activity 
relaxed and at ease, and his judgment fair.  In addition, 
he was oriented to time, place and person.  The Veteran 
did not have any delusions, disorganized thinking or 
hallucinations.  He had severe sleep disturbance and a low 
energy level.  The Veteran had been told by his wife that 
he shook in his sleep and he felt like he was "down and 
out." At February 2000 follow up treatment the Veteran 
said that he had problems with depression and intrusive 
thoughts.  He tried to avoid memories of his military 
experience but they would "sneak in anyways."

In an April 2000 VA treatment record, the Veteran endorsed 
symptoms including sleep disturbance with occasional 
nightmares, intrusive thoughts, flashbacks with reminders, 
and depressed/irritable mood state with anhedonia.  The 
symptoms were chronic and had possibly worsened over the 
last several years.  The VA staff psychiatrist noted that 
the Veteran was appropriately dressed and groomed with 
fair eye contact, had moderately slowed psychomotor 
activity, and had no abnormal movements.  His speech was 
slightly slowed, his mood was fair, and his affect fair 
and slightly restricted, but appropriate.  His thoughts 
were logical and goal directed, and there was no psychosis 
or suicidal ideation noted.

At the time of June 2000 VA treatment, the Veteran 
appeared significantly depressed.  His reported low 
appetite but stated that his sleep was improving on 
Zolpidem.  The Veteran felt sad, poorly motivated, 
lethargic, and hopeless at times.  He had frequent 
intrusive thoughts, and occasional flashbacks, but no 
suicidal thoughts or homicidal ideation.  An August 2000 
treatment record indicated that the Veteran reported a 
partial response with erratic compliance on bupropion and 
Zolpidem.  Dr. K. believed that the Veteran met the 
criteria for major depression and PTSD.  The Veteran 
reported intrusive thoughts and restless sleep at May 2001 
VA treatment.

Vet Center treatment records dated from September 2001 to 
August 2002 noted that the Veteran was experiencing 
memories of Korea that had been triggered by the recent 
terrorist attacks.  Treatment records showed that the 
Veteran endorsed symptoms of nightmares, intrusive 
thoughts, flashbacks, emotional numbing, and diminished 
libido.  In March 2002 he said that cold weather was a 
trigger for intrusive memories of Korea.  In a May 2002 
record, the Veteran's VA doctor stated that the Veteran's 
highest recorded GAF score was 60 and that his lowest 
recorded GAF score was 45.  An August 2002 treatment 
record noted that the Veteran reported anger related to 
his Korean War experiences but indicated that he enjoyed 
family contact.

In a July 2003 VA treatment record, the Veteran indicated 
that he spent time with his grandchildren.  His sleep was 
poor but his mood was fairly good.  Overall the outpatient 
records throughout 2003 show interrupted sleep but note 
that the Veteran was socializing, had appropriate 
appearance, and had no psychoses or suicidal ideation.

The Veteran was afforded a VA examination in November 2003 
at which he described his functioning as "just not like 
normal."  He complained of sleep problems, frequent 
nightmares that included incidents from Korea, and 
intrusive thoughts of friends who were injured.  The 
Veteran was easily startled by loud noises, but reported 
that he did fairly well in crowds.  He stated that if he 
went to a restaurant by himself, he would sit in a corner.  
He also had no interest in watching war movies.  The 
Veteran reported that he was separated from his wife of 46 
years and said that a lot of his behavior contributed to 
his wife wanting to leave him.

Mental status examination revealed that the Veteran's 
speech was within normal limits with regard to rate and 
rhythm, his eye contact was limited, his mood was somewhat 
dysphoric, and his affect was appropriate to contact.  
Additionally, his thought processes and associations were 
logical and tight, no loosening of associations were 
noted, and there was not any confusion.  No gross 
impairment in memory was observed, and he was oriented in 
all spheres.  The Veteran did not complain of 
hallucinations and no delusional material was noted during 
the examination.  Finally, the Veteran's insight and 
judgment were adequate and he denied suicidal or homicidal 
ideation.  A GAF score of 45 was assigned.

VA outpatient records dated in 2004 continue to reflect 
complaints of sleep disturbance.  A February 2004 
treatment record indicated that the Veteran reported that 
nothing was fun or exciting any more.  He was not 
psychotic or suicidal, however, and his dress and grooming 
were appropriate.

The Veteran was afforded another VA examination in August 
2005, at which time he reported that he was not doing too 
well, that he was sleeping poorly, and that he had 
nightmares virtually every night that sometimes involved 
his military service.  The Veteran had intrusive thoughts 
about the war if he did not keep busy.  He was sometimes 
uncomfortable in crowds and at other times he could handle 
them.  The Veteran went to restaurants with his daughter, 
went to large stores but tried to get in and out quickly, 
attended his grandchildren's sporting events, and did not 
like war movies because of the memories they brought back.

Mental status examination revealed some dysphoria and 
depressed mood.  Speech was within normal limits with 
regard to rate and rhythm and affect was appropriate to 
content.  The Veteran's thought processes and associations 
were logical and tight and no loosening of associations or 
confusion were noted.  His memory was grossly intact, he 
was oriented to all spheres, he did not report 
hallucinations, and no delusions were noted.  Insight and 
judgment were adequate and the Veteran denied suicidal and 
homicidal ideation.  The examiner did not feel that there 
would be a significant change in the Veteran's functioning 
over the next six to 12 months and he did not find 
evidence that his PTSD symptoms precluded employment.  
Furthermore, the examiner noted that the Veteran did not 
report significant impairment in social functioning, and 
there was no impairment in thought processing or 
communication.  The Veteran was diagnosed with PTSD, 
chronic, and a GAF score of 46 was assigned.

In an October 2005 letter, a VA treating psychiatrist 
wrote that the Veteran continued to be symptomatic with 
PTSD and that the condition had reportedly worsened over 
time.  In March 2007, the VA psychiatrist wrote that the 
Veteran continued to be followed in the PTSD clinic.  The 
Veteran had had several pharmacotherapy trials but 
reported a worsening of his chronic PTSD symptoms.  In 
addition, the Veteran reported that financial stressors 
were resulting in a worsening of his chronic dysphoric 
mood.

The Veteran testified at his November 2007 Board hearing 
that discussing his experiences in Korea caused his 
symptoms to increase.  Furthermore, his nightmares and 
flashbacks had an adverse affect on his marriage, and he 
and his wife were still separated.  The Veteran did not go 
to church as much as he used to because he did not like 
the crowds, and 80 to 90 percent of the week he wanted to 
be alone.  He also reported occasional panic attacks.

A May 8, 2008 letter written by the Veteran's VA 
psychiatrist noted his worsening sleep, mood state, 
concentration and isolation.  Additionally, he had a 
worsening of his general health that impacted his mood.

The Veteran was afforded another VA examination in January 
2009 at which time he complained of difficulty sleeping, 
which included nightmares that occurred virtually every 
night.  He also reported intrusive thoughts on a daily 
basis, many of which involved friends getting hurt.  The 
Veteran rarely went out to eat because of his discomfort 
in crowds and his financial situation.  His daughter 
shopped for him, he did not watch war movies, and he tried 
avoid contact with Koreans.

Mental status examination revealed some dysphoria and mood 
was somewhat depressed.  Thought processes and 
associations were logical and tight and there was no 
loosening of associations or confusion.  The Veteran was 
generally oriented to person and place but did not know 
the exact date, gave the year as 2008, and could not name 
the current president, governor, or their predecessors.  
No delusions were noted and the Veteran did not have any 
hallucinations.  The Veteran reported suicidal and 
homicidal ideation but denied any intent.  It was 
concluded that his symptoms occurred daily, were severe, 
and have persisted for many years, but were not found to 
preclude employment or activities of daily living.  A GAF 
score of 43 was assigned.


Analysis

Disability evaluations are determined by the application 
of the Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the Veteran's condition.  
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  Where 
a Veteran has expressed dissatisfaction with the 
assignment of an initial rating following an initial award 
of service connection for that disability, separate 
ratings can be assigned for separate periods of time based 
on the facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999). The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings 
may be warranted for different time periods.  

When evaluating a mental disorder, the VA must consider 
the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the claimant's 
capacity for adjustment during periods of remission.  VA 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a).  When evaluating the level of 
disability from a mental disorder, the VA will consider 
the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126(b).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD is 
rated under the General Rating Formula for Mental 
Disorders.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired  abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to symptoms such as:  suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total 
occupational and social impairment, due to symptoms such 
as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting himself or others; intermittent inability to 
perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  

Throughout the rating period on appeal, the Veteran's PTSD 
with depression has been rated as 50 percent disabling, 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

Review of the medical evidence of record shows that the 
Veteran's PTSD was characterized primarily by complaints 
of difficulty sleeping, flashbacks, nightmares, intrusive 
thoughts, avoidance, intolerance of crowds, easy startle 
reactions, depression, and isolation.  Additionally, the 
Veteran reported that while he went to restaurants, he 
needed to sit in a corner, and while he could tolerate 
large stores, he tried to leave quickly.  Further, at his 
November 2003 VA examination, the Veteran reported that he 
was separated from his wife of 46 years, and that a lot of 
his behavior had contributed to her leaving him.  The 
August 2005 VA examiner noted that it was unlikely that 
there would be a significant change in the Veteran's 
functioning over the next six to twelve months, and 
further opined that the Veteran's PTSD symptoms did not 
preclude employment.    

Repeated examinations revealed no evidence of flattened 
affect; impaired judgment; impaired abstract thinking; 
obsessional rituals; speech intermittently illogical, 
obscure, or irrelevant; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance or 
hygiene. 

However, the Veteran's hearing testimony dated November 5, 
2007, is found to establish entitlement to the next-higher 
70 percent evaluation.  Indeed, at that time he testified 
as to wanting to be alone 80 to 90 percent of the time.  
He remarked that he attended church less frequently to 
avoid being around people.  Therefore, such testimony 
demonstrates an inability to establish and maintain 
effective relationships.  As such symptomatology appears 
to be a significant component of the Veteran's PTSD 
disability picture, this is found to justify assignment of 
a 70 percent rating from this point forward.  It is noted 
that earlier evidence of record, to include the August 
2005 VA examination, showed a greater ability to maintain 
relationships.  Indeed, the August 2005 VA examination 
report noted that the Veteran ate in restaurants with his 
daughter and would go to large stores, albeit with the aim 
of shopping quickly and leaving as soon as possible.  He 
also attended his grandchildren's sporting events.  Thus, 
the evidence of record prior to November 5, 2007, is not 
found to most nearly approximate the criteria for a 70 
percent evaluation but rather is appropriately reflected 
by the already-assigned 50 percent rating for that period 
of time.

Further supporting the increase to 70 percent from 
November 5, 2007, is a May 2008 letter from the Veteran's 
VA psychiatrist.  This correspondence stated that the 
Veteran's PTSD symptoms had worsened, particularly with 
respect to his sleep, mood, concentration and isolation.  
Moreover, at his January 2009 VA examination, the Veteran 
reported nightmares every night, as well as daily 
intrusive thoughts.  Upon examination, the Veteran was 
oriented to person and place, but was disoriented with 
respect to time; e.g., he could not give the correct date, 
year, current president, or governor.  Further, the 
Veteran reported both suicidal and homicidal ideations, 
but denied any intent.  The examiner concluded that 
symptoms occurred daily, and were severe, but did not 
preclude employment.  

The January 2009 VA examination did not reveal evidence of 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  Moreover, no other competent 
evidence of record demonstrated such symptomatology for 
any portion of the rating period on appeal.

GAF scores were assigned in November 2003 (45), August 
2005 (46), and January 2009 (43).  However, GAF scores 
alone do not provide a basis for the assignment of a 
higher disability rating for PTSD.  According to the 
Fourth Edition of American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV), a GAF score is a scale reflecting psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illnesses.  The GAF score and 
the interpretation of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder 
(which provide the primary basis for the rating assigned).  
See 38 C.F.R. § 4.126(a).

GAF scores between 41 and 50 are indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment 
in social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).

Regarding the period prior to November 2007, the Board 
notes that while GAF scores of 45 and 46 indicated severe 
symptoms, after a careful review of the entire record, the 
Veteran has not been found to have manifested symptoms 
typically considered indicative of the level of impairment 
to warrant a 70 percent rating, to include:  obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; or 
neglect of personal appearance or hygiene.  While the 
Veteran did exhibit some symptoms associated with a 70 
percent rating such as difficulty with maintaining 
relationships, and isolation, the overall disability 
picture is more analogous to that contemplated by the 50 
percent rating.  Thus, the criteria for the next higher 70 
percent rating have not been met prior to November 5, 
2007.  

Regarding the period after November 5, 2007, while a GAF 
score of 43 indicated severe symptoms, the Board finds 
that the Veteran has not manifested symptoms typically 
considered indicative of the level of impairment to 
warrant a 100 percent rating, to include:  gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living; memory loss for names of close 
relatives, own occupation, or own name.  While the Veteran 
did exhibit some symptoms associated with a 100 percent 
rating such as disorientation to time, the overall 
disability picture is more analogous to that contemplated 
by the 70 percent rating.  Thus, the criteria for the next 
higher 100 percent rating have not been met for any 
portion of the rating period on appeal.  

In sum, prior to November 5, 2007, the evidence does not 
warrant an initial rating in excess of 50 percent.  From 
November 5, 2007, a 70 percent evaluation, but no higher, 
is warranted.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board has also considered whether an Extraschedular 
evaluation should be assigned in this case.  The threshold 
factor for extraschedular consideration is a finding that 
the evidence before VA presents such an exceptional 
disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and 
symptomatology of the claimant's service-connected 
disability with the established criteria found in the 
rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no 
referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. 
Cir. 2009).

Here, as discussed above, the rating criteria for the 
disability at issue reasonably describe the Veteran's 
disability level and symptomatology.  Thus, as the 
Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, 
and no referral for an extraschedular evaluation is 
required.  Id.

Finally, the Board notes that the record does not reflect 
complaints that the Veteran's service-connected PTSD has 
resulted in interference with employment.  Therefore, a 
referral of a claim for a total rating due to individual 
unemployability (TDIU) is not necessary under the Court's 
ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An initial rating in excess of 50 percent for PTSD prior 
to November 5, 2007, is denied.

Entitlement to an evaluation of 70 percent, but no more, 
for PTSD from November 5, 2007, is granted, subject to the 
regulations applicable to the payment of monetary 
benefits.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


